DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al., Patent No.: US 9969494 B1, in view of MEYERS, Patent No.: US 3039746 A, and further in view of Payne, Pub. No.: US 20040066052 A1.

Regarding claims 21 & 26, Buchmueller et al. discloses a method & a system (for transporting a load), comprising: 
securing an attachment mechanism to a delivery load such that the delivery load is operable to be lifted by exertion of a lifting force on the attachment mechanism, wherein the attachment mechanism comprises a ring  ( col.2 lines 48-67 (18) “The package is attached to the tether with an attachment mechanism that allows the package to slide up and down the tether. The package is released from the UAV and the package slides down the tether to the delivery zone.” &  col.4 lines 51-67 (29) “a UAV 204 may transport a package or cargo 206 by air travel to a destination. The package 206 may include an item, multiple items, or a container that contains one or more items, as may be apparent in the context of this disclosure. The package 206 may be attached or coupled to the UAV 204 via a platform 208 that may be raised and lowered from the UAV 204 via a winch mechanism 210. The platform 208 may include clamp hooks or any mechanism to secure the package 206 during transport and release the package 206 at the destination.” & col.10 lines 14-36 (56) At 522, “the rip-strip provides a controlled descent for the package.”).
Buchmueller et al. is not explicit on “receiving a portion of a hook within the ring” . However, MEYERS, US 3039746 A, teaches Automatic Resetting Cargo Hook and discloses;
(claim 21) receiving a portion of a hook within the ring (col.2 lines 7-19 (12) The cargo hook assembly 10 is designed so that it will easily enter a large hook-on ring or bail 16 which will have been attached to the load to be lifted. For example, the hook-on bail 16 may be directly secured to the load by any suitable fastening means, or may be rigidly secured to a cargo spreader beam 17 of the type illustrated in FIGURE 1, consisting of a light weight trusswork beam for example of triangular cross section with slidable rubber snubbing pads adapted to be adjusted to lie firmly on top of cargo of a wide variety of shapes, and having tie tapes depending from the beam which may be lashed about the cargo to securely fasten the cargo to the beam 17.& col.3 lines 64-75 & col.4 lines 1-5 (19) “It will be apparent, therefore, that a simple, reliably acting, cargo hook assembly is thus provided wherein, due to the spear-shaped leading portion extending in advance of the bnight or saddle of the working hook portion, the hook assembly can be readily guided through the bail or pickup ring attached to the load. Because of the positioning of the pivot pins 32, 33 and 35 of the toggle mechanism, the components of the toggle mechanism are arranged in such a way as to effectively resist accidental opening of the working hook due to the forces imposed by the load. "the tilting of the pivoted element 18 about the pin 19, upon actuation of the toggle mechanism, effects a shifting of the saddle portion of the working hook downwardly and outwardly about the pivot 19 and presents to the hail or ring a steeply declining surface formed by the bill or lip portion of the hook to insure complete release of the load from the hook.), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by MEYERS with the system disclosed by Buchmueller et al. in order to provide automatic resetting cargo hooks, adapted especially for aircraft cargo pickup systems; providing the ability to engage loads from a helicopter without ground personnel to make the connection with the load or any other personnel to guide the pilot for purposes of making contact. The hook may be readily released to an open position to release the load by a simple, reliable toggle mechanism which can be tripped from a remote location; wherein an automatic resetting or relocking mechanism is provided to return the hook to closed position upon release of the load  (see col.1 lines 7-37).
Further Buchmueller et al. discloses;
(claim 21) wherein the hook is attached to an unmanned aerial vehicle (UAV) such that the UAV is operable to lift the delivery load by exerting the lifting force (col.4 lines 51-67 (29) “The platform 208 may include clamp hooks or any mechanism to secure the package 206 during transport and release the package 206 at the destination. & col.7 lines 5-18 (39) “the UAV 304 releases the package, initiating the rotation and descent of the package. More specifically, the UAV 304 actuates an attachment mechanism 306, which is coupled with a corresponding package attachment point 308, to release the package 310 from the UAV 304. As it may be understood in the context of this disclosure, the UAV 304 may use any attachment mechanism as the attachment mechanism 306, such as clamps, hooks, magnets, and/or electromagnets, to secure and selectively release the package 310 from the UAV 304.”& col.10 lines 14-36 (56) “fasteners of any release force limit, rating, or test may be used, and the examples given above are not considered to be limiting. Further, fasteners of the rip-strip 512 may be chosen to allow the package 506 to accelerate or decelerate”)
(claim 26) an unmanned aerial vehicle, comprising: a chassis; a power supply mounted to the chassis; a control system operable to receive power from the power supply; at least one rotor operable to generate lift under control of the control system (col.16 lines 63-67 & col.17 lines 1-6 ) (85) “The UAV 1002 may include the various controllers and mechanisms to implement the delivery methods, apparatus, and systems described in accordance with embodiments of the disclosure. For example, to navigate the UAV 1002 to a delivery location, the UAV 1002 may be equipped with any number of motors, such as four, six, or eight motors, with each individual motor coupled to a propeller or rotor, with power provided to the motors and rotors via a power system.);  and 
(claim 26) a winch mounted to the chassis, the winch comprising: a reel having a line wound thereon (col.16 lines 30-52 (82) The tether 990 may be coupled with a winch or spool mechanism 996 to retract the band 988 after the package 986 is delivered at a delivery location.  For example, the winch mechanism 996 may include an electric motor to reel in the tether 990. ...may include a spring-powered spool to raise the band 988 after the package 986 is delivered. ...a spring in the winch mechanism 996 may be pre-wound (e.g., stored with energy) ... the winch mechanism 996 may be wound with the tether 990 “); and 
 a gravity hook coupled to a free end of the line (& col.15 lines 47-58 (78) “While the tether 948 was wrapped around the package 944, the free end 954 of the tether 948 was constrained by the tether 948 wrapped around itself, for example. & col.15 lines 59-67 (79) At 956, the free end 958 of the tether detaches from the package 964. Subsequently, the free end 958 of the tether 960 may run freely through the attachment point 962, thereby detaching the package 964 and the tether 960 from the UAV 966.), the  a gravity hook configured to releasably engage the ring  such that the unmanned aerial vehicle is operable to transport the load; (col.2 lines 17-36 (16) “When a package or package assembly is being lowered from the UAV using a winch or spool mechanism” & col.3 lines 20-33 (20) Further, methods, apparatuses, and systems are provided to decouple the package assembly from the UAV after the package assembly has been lowered. In an embodiment where a winch mechanism is used, the winch mechanism may include an attachment mechanism such as a lowering platform to release the package assembly at a desired height above the drop zone, after which the winch mechanism may retract the tether and the lowering platform to the UAV. In other embodiments, the tether, line, or cable may be detached, cut, or sectioned by the UAV, allowing the tether to fall away from the UAV to the ground.” In other embodiments, the tether may be arranged to passively fall away from the UAV after the package assembly is lowered from the UAV.);
wherein the attachment mechanism further comprises a base to which the ring is mounted (col.3 lines 20-33 (20) “the winch mechanism may include an attachment mechanism such as a lowering platform to release the package assembly at a desired height above the drop zone, after which the winch mechanism may retract the tether and the lowering platform to the UAV.” & col.7 lines 18 (39) At 302, the UAV 304 releases the package, initiating the rotation and descent of the package. More specifically, the UAV 304 actuates an attachment mechanism 306, which is coupled with a corresponding package attachment point 308, to release the package 310 from the UAV 304. As it may be understood in the context of this disclosure, the UAV 304 may use any attachment mechanism as the attachment mechanism 306, such as clamps, hooks, magnets, and/or electromagnets, to secure and selectively release the package 310 from the UAV 304. & Col.7 lines 19-43 (40) “Further, the tether 312 may be wrapped around one or more axes of the package 310 (e.g., around six sides of a rectangular package), 
Buchmueller et al. is not explicit on “adhering the base to the delivery load” . However, Payne, US 20040066052 A1, teaches Cargo Storage System and discloses; and 
wherein securing the attachment mechanism to the delivery load comprises adhering the base to the delivery load ([0030] “The fastener attachment means may comprise rings or hooks and may be adapted to be engaged by hooks or rings of a securement means of a base of the cargo storage system. ...The webs may be sewn and/or attached by adhesive to the sheet of material. An upper portion of the sheet of material may be protected by a fly sheet sewn or attached by adhesive or other fastening means thereto, on the exterior side of the sheet of material, with the webs being located between the sheet of material and the fly sheet. & [0031] “The base may include a series of hooks, each web having one ring thereof engaged by one said hook, each hook being secured to the base, for example, by a cord, the cord, for example, being tensionable by a ratchet wheel located on the base for tensioning the cover. & [0048] “The fastener attachment means may be located at the vertically extending straps. The side surface may incorporate a series of horizontally extending straps forming a grid pattern with the vertically extending straps. The fastener attachment means may be located on the horizontally extending straps and/or on the vertically extending straps and/or on nodes of the grid pattern on the side surface. ” & [0049] The fastener attachment means may comprise rings or hooks and may be adapted to be engaged by hooks or rings of a fastener attachment to a base of a cargo storage system.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Payne with the system disclosed by Buchmueller et al. in order to provide a method of storing and transporting cargo. An advantage of this adhesive or any other suitable fastener attachment construction is that lightweight material may be employed for the cover and material with relatively high tensile strength properties, for the elongate flexible member. If movement relative to the base thereof occurs, the material of the sheet is relied upon (sometimes unsuccessfully) to prevent the cargo from falling off the base, for example, on sharp corners at speed. The construction mentioned above, enables the sheet material employed to be particularly lightweight, since the at least one elongate flexible member, in preferred embodiments, load-bearing. This has the substantial advantage that several such systems may be transported multi-stacked, e.g. on ships, at relatively low cost (see para. {0001]-[0022]).

Regarding claim 20, Buchmueller et al. discloses the method of claim 21, wherein the delivery load is lifted by the UAV (col.13/14 lines 44-67 & 1-13 (67) “A rip-strip 806 may be coupled to the band 804 at a first end point and may be attached to the UAV 504 at a rip-strip attachment point 808, for example. In an alternate embodiment, the rip-strip 806 may be coupled directed with the container 802 and the band 804 may be omitted. The rip-strip 806 may be formed of any material such as webbing, rope, plastic, metal, or the like, and may be folded in half as illustrated in FIG. 8, for example, with each half fixed together with fasteners 812A, 812B, 812C, . . . , 812N (referred to collectively as fasteners 812). In various embodiments, the fasteners may be hook-and-loop fasteners, buttons and snaps, magnets, adhesive, or the like. In various embodiments, the rip strip 806 may include a single fastener, such as a continuous strip of a hook-and-loop fastener. ...For example, only a portion of the rip-strip 806 may be folded over and secured with fasteners 812, leaving a portion of the rip-strip 806 unencumbered to allow the package assembly 800 to free-fall before the fasteners 812 are engaged to control the descent of the package assembly 800. & (75) At 922, after a package has been delivered, the tether or line may be cut, detached, sectioned, or otherwise severed from the UAV 924. ... In some embodiments, the tether attachment mechanism 926 may include a spring-loaded or electrically driven mechanism such as one or more magnets, electromagnets, solenoid latches, etc. to anchor the tether 928 with the UAV 924.”), 
Buchmueller et al. is not explicit on “receiving a portion of a hook within the ring” . However, MEYERS, US 3039746 A, teaches Automatic Resetting Cargo Hook and discloses; subsequent to the ring receiving the portion of the hook (col.2 lines 7-19 (12) The cargo hook assembly 10 is designed so that it will easily enter a large hook-on ring or bail 16 which will have been attached to the load to be lifted. For example, the hook-on bail 16 may be directly secured to the load by any suitable fastening means, or may be rigidly secured to a cargo spreader beam 17 of the type illustrated in FIGURE 1, consisting of a light weight trusswork beam for example of triangular cross section with slidable rubber snubbing pads adapted to be adjusted to lie firmly on top of cargo of a wide variety of shapes, and having tie tapes depending from the beam which may be lashed about the cargo to securely fasten the cargo to the beam 17.& col.3 lines 64-75 & col.4 lines 1-5 (19) “It will be apparent, therefore, that a simple, reliably acting, cargo hook assembly is thus provided wherein, due to the spear-shaped leading portion extending in advance of the bnight or saddle of the working hook portion, the hook assembly can be readily guided through the bail or pickup ring attached to the load. Because of the positioning of the pivot pins 32, 33 and 35 of the toggle mechanism, the components of the toggle mechanism are arranged in such a way as to effectively resist accidental opening of the working hook due to the forces imposed by the load. "the tilting of the pivoted element 18 about the pin 19, upon actuation of the toggle mechanism, effects a shifting of the saddle portion of the working hook downwardly and outwardly about the pivot 19 and presents to the hail or ring a steeply declining surface formed by the bill or lip portion of the hook to insure complete release of the load from the hook.), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by MEYERS with the system disclosed by Buchmueller et al. in order to provide automatic resetting cargo hooks, adapted especially for aircraft cargo pickup systems; providing the ability to engage loads from a helicopter without ground personnel to make the connection with the load or any other personnel to guide the pilot for purposes of making contact. The hook may be readily released to an open position to release the load by a simple, reliable toggle mechanism which can be tripped from a remote location; wherein an automatic resetting or relocking mechanism is provided to return the hook to closed position upon release of the load  (see col.1 lines 7-37).

Regarding claim 22, Buchmueller et al. discloses the method of claim 21 further comprising; 
removing a protective film from an adhesive region of the base (col.10 lines 1-13 (55) At 514, the package is released and the rip-strip controls the descent of the package. For example, clamping arms 516 have released the package 518, allowing the package 518 to begin its descent. As the descending package 518 creates tension in the rip-strip 512, the rip-strip 512 pulls apart at a first location 520, allowing the package 518 to descend in a controlled fashion. In various embodiments, the rip-strip 512 may be formed of webbing, rope, plastic, or any other suitable material, such as nylon webbing, configured to be double-backed or folded in half, with releasable fasteners, such as hook-and-loop fasteners, buttons and snaps, magnets, adhesives, or any other suitable fastener, coupling the two halves (or any portion) of the webbing together. & col.12&13 lines 45-67 & 1-19  (65) “A band 704 is provided to allow the band 704 and associated components to be selected based on factors such as the weight of the item in the container 702, and is attached to the container 702 before the UAV 404 departs for a delivery. A package attachment point 706 is coupled with the band 704, which may be selectively attached and released from the UAV 404 for transport and delivery, respectively. The band 704 may include a rappel mechanism 708 and a tether restraint 710. In some embodiments, the tether restraint 710 may include a piece of tape or a mechanism to release the tether 714 after package assembly 700 is released from the UAV 404. For example, when the package assembly 700 is released, the tape of the tether restraint 710 may be pulled away to release the tether 714 to descend ahead of the package assembly 700. Further, in an embodiment where the tether restraint 710 includes an adhesive tape, the adhesive tape may be selected such that one end of the tape releases the tether 714, while another end of the tape remains fixed to the package assembly 700.”).
Buchmueller et al. is not explicit on “adhering the base to the delivery load” . However, Payne, US 20040066052 A1, teaches Cargo Storage System and discloses; wherein adhering the base to the delivery load comprises engaging the adhesive region with the delivery load ([0030] “The fastener attachment means may comprise rings or hooks and may be adapted to be engaged by hooks or rings of a securement means of a base of the cargo storage system. ...The webs may be sewn and/or attached by adhesive to the sheet of material. An upper portion of the sheet of material may be protected by a fly sheet sewn or attached by adhesive or other fastening means thereto, on the exterior side of the sheet of material, with the webs being located between the sheet of material and the fly sheet. & [0031] “The base may include a series of hooks, each web having one ring thereof engaged by one said hook, each hook being secured to the base, for example, by a cord, the cord, for example, being tensionable by a ratchet wheel located on the base for tensioning the cover. & [0048] “The fastener attachment means may be located at the vertically extending straps. The side surface may incorporate a series of horizontally extending straps forming a grid pattern with the vertically extending straps. The fastener attachment means may be located on the horizontally extending straps and/or on the vertically extending straps and/or on nodes of the grid pattern on the side surface. ” & [0049] The fastener attachment means may comprise rings or hooks and may be adapted to be engaged by hooks or rings of a fastener attachment to a base of a cargo storage system.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Payne with the system disclosed by Buchmueller et al. in order to provide a method of storing and transporting cargo with an adhesive or any other suitable fastener attachment construction which has the advantage that lightweight material may be employed for the cover and material with relatively high tensile strength properties, for the elongate flexible member. If movement relative to the base thereof occurs, the material of the sheet is relied upon (sometimes unsuccessfully) to prevent the cargo from falling off the base, for example, on sharp corners at speed. The construction mentioned above, enables the sheet material employed to be particularly lightweight, since the at least one elongate flexible member, in preferred embodiments, load-bearing. This has the substantial advantage that several such systems may be transported multi-stacked, e.g. on ships, at relatively low cost (see para. {0001]-[0022]).

Regarding claim 24, Buchmueller et al.  discloses the method of claim 21, wherein securing the attachment mechanism to the delivery load comprises securing the attachment mechanism to the delivery load via one or more tethers  (col.4 lines 51-67 (29) “The platform 208 may include clamp hooks or any mechanism to secure the package 206 during transport and release the package 206 at the destination.” & col.5 lines 4-19 (30) “in some embodiments the winch mechanism 210 may include a drum mechanism and brake mechanism to lower the package 206 using gravity alone.” & col.7 lines 6-17 (39) “the UAV 304 may use any attachment mechanism as the attachment mechanism 306, such as clamps, hooks, magnets, and/or electromagnets, to secure and selectively release the package 310 from the UAV 304.” & col.15 lines 47-58 (78) “While the tether 948 was wrapped around the package 944, the free end 954 of the tether 948 was constrained by the tether 948 wrapped around itself, for example. & col.8 lines 56-67 (48) “The package attachment point 408 may comprise a single attachment point, as illustrated in FIG. 4, or may include clamps, hooks, fasteners, magnets, electromagnets, or the like” & col.15 lines 59-67 (79) At 956, the free end 958 of the tether detaches from the package 964. Subsequently, the free end 958 of the tether 960 may run freely through the attachment point 962, thereby detaching the package 964 and the tether 960 from the UAV 966. If an altitude of the UAV 966 above the ground 968 is greater than the fully extended length of the tether 960, the free end 958 of the tether 960 may detach from the package 964 while the package 964 is above the ground, causing the package 964 to descend to the ground 968 with one side of the tether 960 attached to the package 964. If the altitude of the UAV 966 above the ground 968 is less than the fully extended length of the tether 960, the UAV 966 may increase its altitude to fully extend the tether 960 to detach the free end 958 of the tether 960 from the package 964. & col.18 lines 25-31 (93) “the package attachment mechanism may include clamps, hooks, magnets, electromagnets, and/or electro-permanent magnets to secure the package during transport and release the package from the UAV 1002 and/or from the tether at the delivery location.).

Regarding claim 25, Buchmueller et al. discloses the system of claim 26, wherein the winch further comprises a motor operable to rotate the reel under control of the control system to thereby cause the line to wind onto and off of the reel, thereby causing the free end of the line to raise and lower (col.5 lines 4-19 (30) “In some embodiments, the winch mechanism 210 may include a motor to raise and lower the package 206, while in some embodiments the winch mechanism 210 may include a drum mechanism and brake mechanism to lower the package 206 using gravity alone.” & col.16 lines 30-50 (82) The tether 990 may be coupled with a winch or spool mechanism 996 to retract the band 988 after the package 986 is delivered at a delivery location. For example, the winch mechanism 996 may include an electric motor to reel in the tether 990. In some embodiments, the winch mechanism 996 may include a spring-powered spool to raise the band 988 after the package 986 is delivered. For example, the spring may be sized such that the band 988 may not be retracted until the package 986 is delivered (e.g., when the weight coupled to the band 988 is reduced). In some embodiments, a spring in the winch mechanism 996 may be pre-wound (e.g., stored with energy) without the tether 990 wrapped around the spool to retract the tether 990 when the package 986 is delivered. In other embodiments, the winch mechanism 996 may be wound with the tether 990 and may pay out the tether 990 when the package 986 is released from the UAV 984.”).

Regarding claim 27, Buchmueller et al. discloses the system of claim 26, wherein the ring is movably mounted to the base (col.3 lines 20-33 (20) “the winch mechanism may include an attachment mechanism such as a lowering platform to release the package assembly at a desired height above the drop zone, after which the winch mechanism may retract the tether and the lowering platform to the UAV.” & col.7 lines 18 (39) At 302, the UAV 304 releases the package, initiating the rotation and descent of the package. More specifically, the UAV 304 actuates an attachment mechanism 306, which is coupled with a corresponding package attachment point 308, to release the package 310 from the UAV 304. As it may be understood in the context of this disclosure, the UAV 304 may use any attachment mechanism as the attachment mechanism 306, such as clamps, hooks, magnets, and/or electromagnets, to secure and selectively release the package 310 from the UAV 304. & Col.7 lines 19-43 (40) “Further, the tether 312 may be wrapped around one or more axes of the package 310 (e.g., around six sides of a rectangular package)).

Claims 16-18, 23 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al., Patent No.: US 9969494 B1, further in view of Prager et al., Pub. No.: US 20190193856 A1.

Regarding claim 23, Buchmueller et al. discloses the method of claim 21.
Buchmueller et al. does not explicitly disclose “a movable lever first/second position, a biasing force”, however Prager et al., US 20190193856 A1, teaches Active Position Control of Tethered Hook and discloses, 
wherein the hook is a gravity hook that comprises a lever movable between a first position and a second position; and Page 80 of 82 WOR08-061/TSH_29130168wherein the method further comprises moving, by the ring, the lever from the first position to the second position against a biasing force urging the lever toward the first position ([0144] Payload latch 506 can function to secure payload 508 to UAV 500 during transport of payload 508. For instance, as shown, payload latch 506 may take the form of one or more pins that can engage payload coupling apparatus 512 (e.g., by sliding into one or more receiving slots in payload coupling apparatus 512). Inserting the pins of payload latch 506 into payload coupling apparatus 512 may secure payload coupling apparatus 512 within receptacle 514 on the underside of UAV 500, thereby preventing payload 508 from being lowered from UAV 500 and/or from moving (e.g. oscillating) with respect to UAV 500. In some embodiments, payload latch 506 may be arranged to engage spool 504 or payload 508 rather than payload coupling apparatus 512 in order to prevent payload 508 from lowering. & [0156] FIGS. 6A, 6B, and 6C illustrate an example implementation of a repositioning device for a payload coupling apparatus. Namely, FIGS. 6A-6C illustrate payload coupling apparatus 600 having wheels 604 (one on each side, with only one wheel shown in the side views) and a self-latching mechanism for connecting to attachment point 608 (of which only a cross-section is shown) of a payload. Each wheel may be driven by a corresponding motor to allow payload coupling apparatus 600 to move about the environment. The self-latching mechanism includes aperture or opening 612, body 606, stopper 602 for limiting a range of motion of body 606, and pivot 610 about which body 606 pivots. Attachment point 608 may be part of a handle or other mating mechanism configured to be mechanically coupled with the self-latching mechanism. & [0157] “As payload coupling apparatus 600 is driven toward attachment point 608, attachment point 608 may push against body 606, as shown in FIG. 6B, causing body 606 to pivot out of the way about pivot 610. When payload coupling apparatus 600 is driven sufficiently close to the payload, as shown in FIG. 6C, body 606 may drop back down, latching attachment point 608 to payload coupling apparatus 600. In some implementations, the latching mechanism may be passive (i.e., non-actuated). Alternatively, the latching mechanism may be active (i.e., actuated), allowing the control system to selectively close and open the latch to engage and disengage payloads. & [0173] “FIG. 10 illustrates payload coupling apparatus 1000 equipped with a plurality of adjustable fins or airfoils 1002, 1004, 1006, and 1008, which constitute the repositioning device or apparatus. Due to the hook recess or opening on payload coupling apparatus 1000, fins 1004 and 1006 may be smaller than fins 1002 and 1008. Alternatively, in other implementations, fins 1002-1008 may be uniformly sized, and/or may include different shapes, aerodynamic features, and design aspects than shown in FIG. 10.”  & [0040] In another example, the repositioning device may take the form of an arm coupled at a first end thereof to the UAV. The arm may include, at a second end thereof, a guide through which the tether extends. The position and orientation of the arm may be adjustable with respect to the UAV in one or more degrees of freedom to control a position of the tether guide. The arm may be positioned underneath the UAV so that the guide encircles or engages the tether at a point closer to the hook than the point at which the UAV engages the tether (i.e., at the spool). Thus, by repositioning the tether guide horizontally with respect to the UAV, the horizontal position of the hook may be controlled more directly than it could be controlled by repositioning the UAV. Repositioning of the hook by way of the arm may steer the hook onto the attachment point on the payload and may also be used to suppress oscillations of the payload during pickup and drop-off (e.g., during winch-up and winch-down). & [0041] In a further example, the repositioning device may take the form of a plurality of adjustable fins, airfoils, or other aerodynamic features on the hook. Since the hook is positioned below the UAV, the fins on the hook may be actuated to steer the hook using the downwash of air generated by the UAV as it hovers. The fins may be actuated in coordination with one another to adjust a horizontal position of the hook (i.e., by generating a force on the hook) and an orientation of the hook (i.e., by generating a torque on the hook). In some implementations, the fins may be passive (i.e., not actuated) and may operate to suppress oscillations of the hook by (i) keeping the hook approximately centered underneath the UAV as a result of the downwash of air generated by the UAV and (ii) generating additional drag on the hook in a horizontal direction as the hook swings. The passive fins may be biased into a deployed position or configuration by one or more springs. The fins may be pushed into a hidden or stowed-away configuration when the hook is retracted into the UAV or if it snags on an obstacle in the environment.);.
Prager et al. teaches that these features are useful in order to provide an example system includes an aerial vehicle, a sensor, and a winch system configured to deploy a payload coupling apparatus coupled to the tether so as to engage a payload before pick-up or disengage the payload before drop-off.  (see Abstract and para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Prager et al. with the system disclosed by Buchmueller et al. in view of Buchmueller et al. in order to provide a system includes  an UAV, a sensor and a winch system configured to pick-up, transport, and drop-off payloads. When picking up a payload, a control system of the UAV may, using one or more sensors coupled thereto, identify the payload within the environment and deploy the payload coupling apparatus by unwinding the tether from the spool. The UAV may be repositioned in coordination with the winch system so as to bring the payload coupling apparatus to within a threshold distance of the payload. The position of the UAV may then be fixed above the payload so as not to have movement of the UAV induce oscillations or other movements in the payload coupling apparatus hanging there below on the tether (see Abstract and para.[0004]).

Regarding claim 16, Buchmueller et al. discloses the system of claim 26, wherein the gravity hook comprises: a hook-shaped body portion coupled to the free end of the line, the hook-shaped body portion defining a hook recess (col.4 lines 51-67 (29) “The platform 208 may include clamp hooks or any mechanism to secure the package 206 during transport and release the package 206 at the destination.” & col.15 lines 47-58 (78) “While the tether 948 was wrapped around the package 944, the free end 954 of the tether 948 was constrained by the tether 948 wrapped around itself, for example. & col.15 lines 59-67 (79) At 956, the free end 958 of the tether detaches from the package 964. Subsequently, the free end 958 of the tether 960 may run freely through the attachment point 962, thereby detaching the package 964 and the tether 960 from the UAV 966.). 
Further, Buchmueller et al.  does not explicitly disclose “hook recess, a movable lever , a biased member, the lever first end portion is pivotably coupled with the hook-shaped body portion”, however Prager et al., US 20190193856 A1, teaches Active Position Control of Tethered Hook and discloses, 
a lever pivotably mounted to the hook-shaped body portion, the lever having a first position in which the lever covers the hook recess, the lever having a second position in which the lever does not cover the hook recess; and a biasing member urging the lever toward the first position ([0173] FIG. 10 illustrates a perspective view, a side view, and a top view of an additional implementation of a repositioning device. Namely, FIG. 10 illustrates payload coupling apparatus 1000 equipped with a plurality of adjustable fins or airfoils 1002, 1004, 1006, and 1008, which constitute the repositioning device or apparatus. Due to the hook recess or opening on payload coupling apparatus 1000, fins 1004 and 1006 may be smaller than fins 1002 and 1008. Alternatively, in other implementations, fins 1002-1008 may be uniformly sized, and/or may include different shapes, aerodynamic features, and design aspects than shown in FIG. 10.”  & [0040] In another example, the repositioning device may take the form of an arm coupled at a first end thereof to the UAV. The arm may include, at a second end thereof, a guide through which the tether extends. The position and orientation of the arm may be adjustable with respect to the UAV in one or more degrees of freedom to control a position of the tether guide. The arm may be positioned underneath the UAV so that the guide encircles or engages the tether at a point closer to the hook than the point at which the UAV engages the tether (i.e., at the spool). Thus, by repositioning the tether guide horizontally with respect to the UAV, the horizontal position of the hook may be controlled more directly than it could be controlled by repositioning the UAV. Repositioning of the hook by way of the arm may steer the hook onto the attachment point on the payload and may also be used to suppress oscillations of the payload during pickup and drop-off (e.g., during winch-up and winch-down). & [0041] In a further example, the repositioning device may take the form of a plurality of adjustable fins, airfoils, or other aerodynamic features on the hook. Since the hook is positioned below the UAV, the fins on the hook may be actuated to steer the hook using the downwash of air generated by the UAV as it hovers. The fins may be actuated in coordination with one another to adjust a horizontal position of the hook (i.e., by generating a force on the hook) and an orientation of the hook (i.e., by generating a torque on the hook). In some implementations, the fins may be passive (i.e., not actuated) and may operate to suppress oscillations of the hook by (i) keeping the hook approximately centered underneath the UAV as a result of the downwash of air generated by the UAV and (ii) generating additional drag on the hook in a horizontal direction as the hook swings. The passive fins may be biased into a deployed position or configuration by one or more springs. The fins may be pushed into a hidden or stowed-away configuration when the hook is retracted into the UAV or if it snags on an obstacle in the environment. );.
Prager et al. teaches that these features are useful in order to provide an example system includes an aerial vehicle, a sensor, and a winch system configured to deploy a payload coupling apparatus coupled to the tether so as to engage a payload before pick-up or disengage the payload before drop-off.  (see Abstract and para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Prager et al. with the system disclosed by Buchmueller et al. in order to provide a system includes  an UAV, a sensor and a winch system configured to pick-up, transport, and drop-off payloads. When picking up a payload, a control system of the UAV may, using one or more sensors coupled thereto, identify the payload within the environment and deploy the payload coupling apparatus by unwinding the tether from the spool. The UAV may be repositioned in coordination with the winch system so as to bring the payload coupling apparatus to within a threshold distance of the payload. The position of the UAV may then be fixed above the payload so as not to have movement of the UAV induce oscillations or other movements in the payload coupling apparatus hanging there below on the tether (see Abstract and para.[0004]).

Regarding claim 17, Buchmueller et al. discloses the system of claim 16.
Buchmueller et al. does not explicitly disclose “to urge the ring engaged away from the hook recess”, however Prager et al., US 20190193856 A1, teaches Active Position Control of Tethered Hook and discloses, 
wherein an upper surface of the lever defines a ramp configured to urge the ring away from the hook recess when the lever is in the first position ([0174] FIGS. 11A and 11B illustrate how fins 1002-1008 on payload coupling apparatus 1000 may be used to control payload coupling apparatus 1000 to mechanically couple it to the attachment point on payload 508. As previously described, upon arriving at the pickup location, UAV 500 may deploy tether 502 and, by synchronizing the position of UAV 500 with deployment of tether 502, bring payload coupling apparatus 1000 to within the threshold distance of payload 508. The position of UAV 500 may then be fixed, and fins 1002-1008 may be used to guide payload coupling apparatus 1000 onto the attachment point of payload 508. In some implementations, fins 1002-1008 may be repeatedly adjusted while payload coupling apparatus 1000 is being lower to reduce or eliminate oscillations of payload coupling apparatus 1000. & [0175] A close-up view in FIG. 11A illustrates fin 1002 turned in a clockwise direction to generate, on payload coupling apparatus 1000, a force directed towards the right (fin 1008, not shown, may be similarly adjusted to prevent payload coupling apparatus 1000 from rotating about an axis defined by tether 502). Fins 1004 and 1006 may be used to control the orientation of payload coupling apparatus 1000 so that the opening of the hook thereon engages the attachment point on payload 508, resulting in a mechanical coupling or attachment, as shown in FIG. 11B. The positioning, reorienting, and stabilizing forces may be generated by taking advantage of downwash 1100 (shown enlarged for emphasis) of UAV 500. & [0176] As with the preceding examples, once payload 508 is coupled to tether 502 by the payload coupling apparatus 512, the winch may be operated to lift payload 508 and secure it to the underside of UAV 500 for transport. Further, in some implementations, fins 1002-1008 may be used to control the horizontal position of payload coupling apparatus 1000 in coordination with movements of UAV 500. In one example, fins 1002-1008 may be adjusted to account or compensate for movements performed by UAV 500 to remain in the fixed position above payload 508.).
Prager et al. teaches that these features are useful in order to provide an example system includes an aerial vehicle, a sensor, and a winch system configured to deploy a payload coupling apparatus coupled to the tether so as to engage a payload before pick-up or disengage the payload before drop-off.  (see Abstract and para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Prager et al. with the system disclosed by Buchmueller et al. in order to provide a system includes  an UAV, a sensor and a winch system configured to pick-up, transport, and drop-off payloads. When picking up a payload, a control system of the UAV may, using one or more sensors coupled thereto, identify the payload within the environment and deploy the payload coupling apparatus by unwinding the tether from the spool. The UAV may be repositioned in coordination with the winch system so as to bring the payload coupling apparatus to within a threshold distance of the payload. The position of the UAV may then be fixed above the payload so as not to have movement of the UAV induce oscillations or other movements in the payload coupling apparatus hanging there below on the tether (see Abstract and para.[0004]).

Regarding claim 18, Buchmueller et al. discloses the system of claim 17, 
wherein the load is attached to the gravity hook via the attachment device; (col.2 lines 48-67 (18) “The package is attached to the tether with an attachment mechanism that allows the package to slide up and down the tether. The package is released from the UAV and the package slides down the tether to the delivery zone.” &  col.4 lines 51-67 (29) “a UAV 204 may transport a package or cargo 206 by air travel to a destination. The package 206 may include an item, multiple items, or a container that contains one or more items, as may be apparent in the context of this disclosure. The package 206 may be attached or coupled to the UAV 204 via a platform 208 that may be raised and lowered from the UAV 204 via a winch mechanism 210. The platform 208 may include clamp hooks or any mechanism to secure the package 206 during transport and release the package 206 at the destination.” & col.10 lines 14-36 (56) At 522, “the rip-strip provides a controlled descent for the package.”); 
Buchmueller et al. does not explicitly disclose “hook recess, a movable lever , a biased member”, however Prager et al., US 20190193856 A1, teaches Active Position Control of Tethered Hook and discloses, 
wherein the ring is seated in the hook recess and maintains the lever in the second position; wherein the ring is configured to move out of the hook recess when the load is supported by a surface below the unmanned aerial vehicle, thereby causing the lever to move to the first position under force of the biasing member; and wherein the ramp is configured to urge the ring out of engagement with the lever upon raising of the attachment device by the control system ([0103] During delivery of payload 228, payload coupling apparatus 226 can be configured to secure payload 228 while being lowered from the UAV by tether 224, and can be further configured to release payload 228 upon reaching ground level. Payload coupling apparatus 226 can then be retracted to the UAV by reeling in tether 224 using motor 222. & [0104] “payload 228 may be passively released once it is lowered to the ground.” & Upon lowering the release mechanism and payload 228 to the ground via a tether, a gravitational force as well as a downward inertial force on the release mechanism may cause payload 228 to detach from the hook allowing the release mechanism to be raised upwards toward the UAV. The release mechanism may further include a spring mechanism that biases the swing arm to retract into the housing when there are no other external forces on the swing arm.” & [0173] “FIG. 10 illustrates payload coupling apparatus 1000 equipped with a plurality of adjustable fins or airfoils 1002, 1004, 1006, and 1008, which constitute the repositioning device or apparatus. Due to the hook recess or opening on payload coupling apparatus 1000, fins 1004 and 1006 may be smaller than fins 1002 and 1008.” Alternatively, in other implementations, fins 1002-1008 may be uniformly sized, and/or may include different shapes, aerodynamic features, and design aspects than shown in FIG. 10.” & [0174] “FIGS. 11A and 11B illustrate how fins 1002-1008 on payload coupling apparatus 1000 may be used to control payload coupling apparatus 1000 to mechanically couple it to the attachment point on payload 508.” & [0175] A close-up view in FIG. 11A illustrates fin 1002 turned in a clockwise direction to generate, on payload coupling apparatus 1000, a force directed towards the right (fin 1008, not shown, may be similarly adjusted to prevent payload coupling apparatus 1000 from rotating about an axis defined by tether 502). Fins 1004 and 1006 may be used to control the orientation of payload coupling apparatus 1000 so that the opening of the hook thereon engages the attachment point on payload 508, resulting in a mechanical coupling or attachment, as shown in FIG. 11B. The positioning, reorienting, and stabilizing forces may be generated by taking advantage of downwash 1100 (shown enlarged for emphasis) of UAV 500. & [0176] As with the preceding examples, once payload 508 is coupled to tether 502 by the payload coupling apparatus 512, the winch may be operated to lift payload 508 and secure it to the underside of UAV 500 for transport. Further, in some implementations, fins 1002-1008 may be used to control the horizontal position of payload coupling apparatus 1000 in coordination with movements of UAV 500. In one example, fins 1002-1008 may be adjusted to account or compensate for movements performed by UAV 500 to remain in the fixed position above payload 508. & [0040] In another example, the repositioning device may take the form of an arm coupled at a first end thereof to the UAV. The arm may include, at a second end thereof, a guide through which the tether extends. The position and orientation of the arm may be adjustable with respect to the UAV in one or more degrees of freedom to control a position of the tether guide. The arm may be positioned underneath the UAV so that the guide encircles or engages the tether at a point closer to the hook than the point at which the UAV engages the tether (i.e., at the spool). Thus, by repositioning the tether guide horizontally with respect to the UAV, the horizontal position of the hook may be controlled more directly than it could be controlled by repositioning the UAV. Repositioning of the hook by way of the arm may steer the hook onto the attachment point on the payload and may also be used to suppress oscillations of the payload during pickup and drop-off (e.g., during winch-up and winch-down). & [0041] In a further example, the repositioning device may take the form of a plurality of adjustable fins, airfoils, or other aerodynamic features on the hook. Since the hook is positioned below the UAV, the fins on the hook may be actuated to steer the hook using the downwash of air generated by the UAV as it hovers. The fins may be actuated in coordination with one another to adjust a horizontal position of the hook (i.e., by generating a force on the hook) and an orientation of the hook (i.e., by generating a torque on the hook). In some implementations, the fins may be passive (i.e., not actuated) and may operate to suppress oscillations of the hook by (i) keeping the hook approximately centered underneath the UAV as a result of the downwash of air generated by the UAV and (ii) generating additional drag on the hook in a horizontal direction as the hook swings. The passive fins may be biased into a deployed position or configuration by one or more springs. The fins may be pushed into a hidden or stowed-away configuration when the hook is retracted into the UAV or if it snags on an obstacle in the environment.).
Prager et al. teaches that these features are useful in order to provide an example system includes an aerial vehicle, a sensor, and a winch system configured to deploy a payload coupling apparatus coupled to the tether so as to engage a payload before pick-up or disengage the payload before drop-off.  (see Abstract and para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Prager et al. with the system disclosed by Buchmueller et al. in order to provide a system includes  an UAV, a sensor and a winch system configured to pick-up, transport, and drop-off payloads. When picking up a payload, a control system of the UAV may, using one or more sensors coupled thereto, identify the payload within the environment and deploy the payload coupling apparatus by unwinding the tether from the spool. The UAV may be repositioned in coordination with the winch system so as to bring the payload coupling apparatus to within a threshold distance of the payload. The position of the UAV may then be fixed above the payload so as not to have movement of the UAV induce oscillations or other movements in the payload coupling apparatus hanging there below on the tether (see Abstract and para.[0004]).

Regarding claim 29, Buchmueller et al. discloses an unmanned aerial vehicle of claim 16. 
Buchmueller et al. does not explicitly disclose “hook recess”, however Prager et al., US 20190193856 A1, teaches Active Position Control of Tethered Hook and discloses, comprising:
wherein the lever encloses the hook recess when in the first position ([0173] FIG. 10 illustrates a perspective view, a side view, and a top view of an additional implementation of a repositioning device. Namely, FIG. 10 illustrates payload coupling apparatus 1000 equipped with a plurality of adjustable fins or airfoils 1002, 1004, 1006, and 1008, which constitute the repositioning device or apparatus. Due to the hook recess or opening on payload coupling apparatus 1000, fins 1004 and 1006 may be smaller than fins 1002 and 1008. Alternatively, in other implementations, fins 1002-1008 may be uniformly sized, and/or may include different shapes, aerodynamic features, and design aspects than shown in FIG. 10.”  & [0040] In another example, the repositioning device may take the form of an arm coupled at a first end thereof to the UAV. The arm may include, at a second end thereof, a guide through which the tether extends. The position and orientation of the arm may be adjustable with respect to the UAV in one or more degrees of freedom to control a position of the tether guide. The arm may be positioned underneath the UAV so that the guide encircles or engages the tether at a point closer to the hook than the point at which the UAV engages the tether (i.e., at the spool). Thus, by repositioning the tether guide horizontally with respect to the UAV, the horizontal position of the hook may be controlled more directly than it could be controlled by repositioning the UAV. Repositioning of the hook by way of the arm may steer the hook onto the attachment point on the payload and may also be used to suppress oscillations of the payload during pickup and drop-off (e.g., during winch-up and winch-down). & [0041] In a further example, the repositioning device may take the form of a plurality of adjustable fins, airfoils, or other aerodynamic features on the hook. Since the hook is positioned below the UAV, the fins on the hook may be actuated to steer the hook using the downwash of air generated by the UAV as it hovers. The fins may be actuated in coordination with one another to adjust a horizontal position of the hook (i.e., by generating a force on the hook) and an orientation of the hook (i.e., by generating a torque on the hook). In some implementations, the fins may be passive (i.e., not actuated) and may operate to suppress oscillations of the hook by (i) keeping the hook approximately centered underneath the UAV as a result of the downwash of air generated by the UAV and (ii) generating additional drag on the hook in a horizontal direction as the hook swings. The passive fins may be biased into a deployed position or configuration by one or more springs. The fins may be pushed into a hidden or stowed-away configuration when the hook is retracted into the UAV or if it snags on an obstacle in the environment. );.
Prager et al. teaches that these features are useful in order to provide an example system includes an aerial vehicle, a sensor, and a winch system configured to deploy a payload coupling apparatus coupled to the tether so as to engage a payload before pick-up or disengage the payload before drop-off.  (see Abstract and para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Prager et al. with the system disclosed by Buchmueller et al. in order to provide a system includes  an UAV, a sensor and a winch system configured to pick-up, transport, and drop-off payloads. When picking up a payload, a control system of the UAV may, using one or more sensors coupled thereto, identify the payload within the environment and deploy the payload coupling apparatus by unwinding the tether from the spool. The UAV may be repositioned in coordination with the winch system so as to bring the payload coupling apparatus to within a threshold distance of the payload. The position of the UAV may then be fixed above the payload so as not to have movement of the UAV induce oscillations or other movements in the payload coupling apparatus hanging there below on the tether (see Abstract and para.[0004]).

Allowable Subject Matter

As indicated on the previous non-final office action,  dated 04/15/2022, the independent claims 2 & 30 remains allowable subject matter with the dependent claims 3-8, 28, 31-36.

Response to Arguments

 	Applicant’s arguments, see Applicant Arguments/Remarks pages 9-12, filed on 05/23/2022, with respect to claims, 16-18, 20-27 & 29, claims 21 & 26 are being independent claims,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to the argued statements;
"receiving a portion of a hook within the ring"; disclosed by MEYERS, US 3039746 A,;
Ref: (col.2 lines 7-19 (12)) as shown on the office action,
"adhering the base [of an attachment mechanism] to the delivery load"; Payne, US 20040066052 A1, Ref: Para.[0030] & [0048] as shown on the office action.


Claims 20-22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al., Patent No.: US 9969494 B1, in view of MEYERS, Patent No.: US 3039746 A, and further in view of Payne, Pub. No.: US 20040066052 A1 (for claims  20-22, 24-27); and in view of Prager et al., Pub. No.: US 20190193856 A1 for claims 16-18, 23 & 29 ; discloses each and every element of the subject claims either expressly or inherently.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lacey, Thomas G.  et al.	US 20020125605 A1	Molding of fastening hooks and other devices,
Shin; Jeong-Hoon	US 20190233254 A1	HOME-DELIVERED ARTICLE LOADING DEVICE FOR DRONE,
MUPENDE, llaka et al.	CN 108602656 A	lifting reel with a lifting reel of fiber rope driving device,	
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665